Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of drug use. We now confirm. The information contained in the request for urinalysis form satisfactorily established the chain of custody of petitioner’s urine specimen, and any discrepancies between that form and the testimony of the correction officers who collected and tested it were adequately explained (see 7 NYCRR 1020.4; Matter of Hall v Venettozzi, 98 AD3d 773, 773-774 [2012]; Matter of White v Fischer, 85 AD3d 1483, 1483-1484 [2011]). The positive test results and related documentation, misbehavior report and hearing testimony provide substantial evidence to support the determination of guilt (see Matter of Hall v Venettozzi, 98 AD3d at 773). To the extent that petitioner’s remaining arguments are properly before us, they have been examined and found to lack merit.
Mercure, J.P., Lahtinen, Garry and Egan Jr., JJ., concur.
*1237Adjudged that the determination is confirmed, without costs, and petition dismissed.